Citation Nr: 1300785	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-35 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1959 to March 1962 and from June 1962 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO which denied, in part, entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

The Board finds that remand is required because the examinations of record are insufficient upon which to base an appellate decision.  The VA examinations of record does not address whether any service-connected disability jointly, meaning in combination, prevents the Veteran from engaging in a substantially gainful occupation.  

The United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley , 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).  

SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

Historically, the Veteran was assigned a 100 percent schedular evaluation for prostate cancer and was also in receipt of special monthly compensation (SMC) at the "S" rate under 38 U.S.C. § 1114 from November 28, 2006 to November 1, 2008, when the rating for his prostate cancer was reduced to 60 percent.  See August 2008 rating decision.  The combined rating effective from November 1, 2008 was 90 percent, and SMC was discontinued.  

By rating action in July 2012, service connection was established for Parkinson's disease, rated 30 percent disabling; effective from August 31, 2010, and for diabetes mellitus with cataracts, rated 20 percent disabling; effective from May 19, 2011, the date of receipt of the Veteran's claim.  

The Veteran's current service-connected disabilities included prostate cancer, rated 60 percent disabling; PTSD, chronic tinea pedis with bilateral onychomycosis and Parkinson's disease, each rated 30 percent disabling; low back strain and diabetes mellitus, each rated 20 percent disabling; cervical strain and acromioclavicular joint arthritis of the right and left shoulders, each rated 10 percent disabling, and left fifth finger fracture, bilateral chondromalacia, pterygium, hemorrhoidectomy, benign prostatic hypertrophy, laceration scar of the left knee and tinea versicolor, each rated noncompensably disabling.  The combined disability rating is 100 percent from May 19, 2011.  

The Veteran filed a formal claim for TDIU in February 2008.  The schedular requirements for TDIU were met from November 1, 2008, as the Veteran had two or more service-connected disabilities, one of which is rated 60% disabling, and the combined disability evaluation was 90%.  See 38 C.F.R. § 4.16(a).  The issue, therefore, is whether the Veteran has been unable to obtain and maintain, by reason of service-connected disabilities, any form of gainful employment consistent with his education and occupational experience, since November 1, 2008.  

The Board also notes that in November 2011, the Veteran filed a claim for special monthly compensation based on the need for aid and attendance.  A review of the claims file and a review of Virtual VA do not show that this claim was ever adjudicated by the RO.  In a March 2012 statement, however, the Veteran related that he was approved for aide and attendance by VA.  This should be clarified as this may have an impact on the Veteran's claim for a TDIU rating.


Accordingly, the case is REMANDED for the following action:  

1.  Take steps to associate with the record any adjudicated claim for special monthly compensation based on the need for aid and attendance.  If this claim has not been adjudicated such should be accomplished.

2.  The Veteran should be afforded appropriate VA examinations to determine the extent and severity of all of his service-connected disabilities for the purpose of rendering a medical opinion as to whether it is at least as likely as not that the service-connected disabilities in effect from November 1, 2008, singly or in combination renders him unable to secure or follow a substantially gainful occupation.  If separate examinations are required, ensure that the general medical examination occurs last so that the examiner may review the conclusions of the other examiners.  The claims folder must be made available to and reviewed by the examiner.  

In addressing this question, the examiner(s) should discuss all impairment and/or symptoms caused by the service-connected disabilities and state whether those disabilities and associated impairment, singularly or jointly (in combination), renders him unable to secure or follow a substantially gainful occupation for the period since November 1, 2008.  If a combination of disabilities prevents the Veteran from being able to engage in a substantially gainful occupation, the examiner should identify the combination of service-connected disabilities which prevents him from engaging in a substantially gainful occupation.  In this regard, the examiner must identify the lowest combination of service-connected disabilities which prevent the Veteran from obtaining and retaining a substantially gainful occupation.  (For example, if any combination of disabilities would prevent employment, identify the fewest number of service-connected disabilities which would result in such impairment).  The examiner(s) should take into consideration the Veteran's employment and educational history; however, the Veteran's age and his nonservice-connected disabilities should not be considered.  

A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner(s) should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner(s) is unable to render an opinion without resorting to speculation, this should be explained.  In so doing, the examiner(s) should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  After the requested development has been completed, the AMC should readjudicated the Veteran's claim, to include consideration of entitlement to SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s)(1) and the holding in Bradley, as well as the claim for special monthly compensation based on the need for aid and attendance.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

